DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 07/14/2021 for application number 17/375,783.
2.    	Claims 1-20 are presented for examination. Claims 1, 19 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 07/14/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 19 - 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stochosky (U.S. Pat. 7,343,561).

Regarding claim 1, Stochosky teaches, an information processing apparatus comprising: 
a processor (Stochosky; fig. 1; microprocessor 103; col 2 line 49-51) configured to: acquire user data posted in a chat room participated by a plurality of users (Stochosky; fig. 2; as shown in figure 2, plurality of users participate in chatting local and remote users; col 4 line 12-22); and
with a plurality of display forms changed (Stochosky; as shown in figure 4. Different style of balloon with messages display; col 4 line 62-67), display association information that associates at least one piece of information of the user data or response information responsive to the user data with a user having posted the user data and posting time of the user data (Stochosky; figs. 3 and 4; as shown in figure 3 and 4 wherein plural users communication in chat window wherein the different balloons style with the messages display; col 4 line 62-67, also further, figs 8 and 9, wherein messages with different mood and emotional states balloon such as happy, angry or default balloon communicate; col 7 line 1-15).  

Regarding claim 2, Stochosky teaches all of the claim 1. Stochosky further teaches,
categorize the user data into a plurality of categories according to at least one piece of information of feeling information attached to the user data or the response information responsive to the user data (Stochosky; figs 8 and 9, wherein messages with different mood and emotional states balloon such as happy, angry or default balloon communicate which response to the message plural users messages with different emotional state (emotional state categorize with different mood); col 7 line 1-19); and 
display the association information in a display form that is different from category to category (Stochosky; as shown in figure 8, wherein, the response to the message “Hi, Sally” with happy emotional balloon, the responses from users 803, 805 and 807 with different emotional state balloon style 813, 815 and 817 (displaying different form of messages as different categories of emotional state); col 7 line 1-19).  

Regarding claim 3, Stochosky teaches all of the claim 1. Stochosky further teaches,
wherein the processor is configured to group in a category including the user data having the response information a series of pieces of the response information, - 55 -as a group forming a single communication, starting with the user data serving as a starting point and change the display form on a per group basis in response to a degree of response of the response information responsive to the user data serving as the starting point (Stochosky; as shown in figure 8, wherein, the response to the message “Hi, Sally” with happy emotional balloon, the responses from users 803, 805 and 807 with different emotional state balloon style 813, 815 and 817 (displaying different form of messages as different categories of emotional state); col 7 line 1-19, further, a group of users may develop a set of their own “balloon languages” over a period of time for communications; col 5 line 57-59, and further, user selection of a balloon style to be used with the input message from palette or library (group of balloons with different category in library where user select balloon based on the input message); col 6 line 12-15).  

Regarding claim 4, Stochosky teaches all of the claim 1. Stochosky further teaches,
acquire a display attribute of an information device used by a user participating in the chat room (Stochosky; as shown in figure 2, icon 211 and icon 213 represent plural users who chat each other; col 4 line 21-22); and 
in accordance with the display attribute of the information device acquired on a per user basis, change for the information device the display form of the association information on each category (Stochosky; as shown in figure 2, icon 211 and icon 213 represent plural users who chat each other; col 4 line 21-22, further, as shown in figure 8, wherein, the response to the message “Hi, Sally” with happy emotional balloon, the responses from users 803, 805 and 807 with different emotional state balloon style 813, 815 and 817 (displaying different form of messages as different categories of emotional state); col 7 line 1-19)

Regarding claim 5, Stochosky teaches all of the claim 3. Stochosky further teaches,
acquire a display attribute of an information device used by a user participating in the chat room (Stochosky; as shown in figure 2, icon 211 and icon 213 represent plural users who chat each other; col 4 line 21-22); and 
in accordance with the display attribute of the information device acquired on a per user basis, change for the information device the display form of the association information on each category (Stochosky; as shown in figure 2, icon 211 and icon 213 represent plural users who chat each other; col 4 line 21-22, further, as shown in figure 8, wherein, the response to the message “Hi, Sally” with happy emotional balloon, the responses from users 803, 805 and 807 with different emotional state balloon style 813, 815 and 817 (displaying different form of messages as different categories of emotional state); col 7 line 1-19)


Claim 19 is method claim that corresponding to information processing apparatus claim 1. Therefore, claim is rejected for the same reason as claim 1 above.

Claim 20 is non-transitory computer readable medium that corresponding to information processing apparatus claim 1. Therefore, claim is rejected for the same reason as claim 1 above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stochosky (U.S. Pat. 7,343,561) in view of Jones et al. (US Pub 2009/0271716) hereinafter Jones.

Regarding claim 6, Stochosky teaches all of the claim 1. Stochosky does not teach expressly,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data
However, Jones teaches,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data (Jones; as shown in figure 3A, in chat session, real-time scheduling session with text data and voice data with user list 140 indicate users or participants associate with scheduling session, also, chat history log displays paragraphs 29-31)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Jone’s technique of chat session with scheduling session and chat history log to modify different style of balloon use in chatting of Stochosky. The motivation for doing so would have an enable user to quickly communicate meetings data with participant of the meeting.


Regarding claim 7, Stochosky teaches all of the claim 2. Stochosky does not teach expressly,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data
However, Jones teaches,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data (Jones; as shown in figure 3A, in chat session, real-time scheduling session with text data and voice data with user list 140 indicate users or participants associate with scheduling session, also, chat history log displays paragraphs 29-31)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Jone’s technique of chat session with scheduling session and chat history log to modify different style of balloon use in chatting of Stochosky. The motivation for doing so would have an enable user to quickly communicate meetings data with participant of the meeting.

Regarding claim 8, Stochosky teaches all of the claim 3. Stochosky does not teach expressly,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data
However, Jones teaches,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data (Jones; as shown in figure 3A, in chat session, real-time scheduling session with text data and voice data with user list 140 indicate users or participants associate with scheduling session, also, chat history log displays paragraphs 29-31)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Jone’s technique of chat session with scheduling session and chat history log to modify different style of balloon use in chatting of Stochosky. The motivation for doing so would have an enable user to quickly communicate meetings data with participant of the meeting.


Regarding claim 9, Stochosky teaches all of the claim 4. Stochosky does not teach expressly,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data
However, Jones teaches,
wherein the processor is configured to extract in accordance with a condition specified by a user the user data posted in the chat room and display the association information on each of the users by using the extracted user data (Jones; as shown in figure 3A, in chat session, real-time scheduling session with text data and voice data with user list 140 indicate users or participants associate with scheduling session, also, chat history log displays paragraphs 29-31)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Jone’s technique of chat session with scheduling session and chat history log to modify different style of balloon use in chatting of Stochosky. The motivation for doing so would have an enable user to quickly communicate meetings data with participant of the meeting.


Regarding claim 10, Stochosky and Jones teaches all of the claim 6. Jones further teaches,
wherein the processor is configured to display a list screen that lists the user data extracted in a time sequence on each of the users and generate from the list screen a report recording an activity status of each of the users during a specific period of time (Jones; on client computer, chat session between local and remote IM client display chronologically aggregates the text data according to timestamps associated with the text data. Hence, the chat history log 126 provides an accurate representation of the conversation that occurs between the local IM client 128 and the remote IM client (chat history represent report of client activity); paragraphs 23-24)


Regarding claim 11, Stochosky and Jones teaches all of the claim 7. Jones further teaches,
wherein the processor is configured to display a list screen that lists the user data extracted in a time sequence on each of the users and generate from the list screen a report recording an activity status of each of the users during a specific period of time (Jones; on client computer, chat session between local and remote IM client display chronologically aggregates the text data according to timestamps associated with the text data. Hence, the chat history log 126 provides an accurate representation of the conversation that occurs between the local IM client 128 and the remote IM client (chat history represent report of client activity); paragraphs 23-24)


Regarding claim 12, Stochosky and Jones teaches all of the claim 8. Jones further teaches,
wherein the processor is configured to display a list screen that lists the user data extracted in a time sequence on each of the users and generate from the list screen a report recording an activity status of each of the users during a specific period of time (Jones; on client computer, chat session between local and remote IM client display chronologically aggregates the text data according to timestamps associated with the text data. Hence, the chat history log 126 provides an accurate representation of the conversation that occurs between the local IM client 128 and the remote IM client (chat history represent report of client activity); paragraphs 23-24)


Regarding claim 13, Stochosky and Jones teaches all of the claim 10. Stochosky further teaches,
wherein the processor is configured to display the - 58 -user data on the list screen such that a partner of the communication is recognized from the user data (Stochosky; as shown in figure 8, wherein, the response to the message “Hi, Sally” with happy emotional balloon, the responses from users 803, 805 and 807 with different emotional state balloon style 813, 815 and 817 (communication partner recognize text data from sending user therefore they are responding to the text message); col 7 line 1-19)



Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stochosky (U.S. Pat. 7,343,561) in view of Raikar et al. (US Pub 2021/0142820) hereinafter Raikar.

Regarding claim 14, Stochosky teaches all of the claim 1. Stochosky does not teach expressly,
wherein the processor is configured to: estimate a feeling of a user from a voice spoken by the user; 
segment the voice at a transition where a type of the estimated feeling changes; and 
generate the user data by attaching feeling information representing the estimated feeling of the user to a character representing each segmented voice
However, Raikar teaches,
wherein the processor is configured to: estimate a feeling of a user from a voice spoken by the user (Raikar; as shown in figure 2, emoticon speech recognition is performed and displayed in a graphical user interface; paragraph 70); 
segment the voice at a transition where a type of the estimated feeling changes (Raikar; as shown in figure 2, segmenting text “I am very confident:>confident” and based in the text emoticon 240 displayed, as emoticon changes as well as the color of the text changes e.g., word change from confident to scared, text color changes (segmenting the text); paragraphs 70); and 
generate the user data by attaching feeling information representing the estimated feeling of the user to a character representing each segmented voice (Raikar; as shown in figure 2 and 3 where the based on the text “scared” displays emoticon and as text “so happy”, emoticon changes with happy smile; paragraphs 70 and 72)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Raikar’s technique of emotion speech recognition with emoticon to modify different style of balloon use in chatting of Stochosky. The motivation for doing so would have an enable user to efficiently conveyed chatting user an emotion to express user mood.

Regarding claim 15, Stochosky and Raikar teaches all of the claim 14. Raikar further teaches,
wherein the processor is configured to modify the feeling information attached to the user data to feeling information specified by the user (Raikar; as shown in figure 2 and 3 where the based on the text “scared” displays emoticon and as text “so happy”, emoticon changes with happy smile; paragraphs 70 and 72)



Regarding claim 16, Stochosky and Raikar teaches all of the claim 14. Raikar further teaches,
wherein the processor is configured to re-segment the user data, generated by segmenting the voice, at a segmentation location specified by the user and display the re-segmented user data in the chat room (Raikar; as shown in figure 2, segmenting text “I am very confident:>confident” and based in the text emoticon 240 displayed, as emoticon changes as well as the color of the text changes e.g., word change from confident to scared, text color changes (re-segmenting the text from confident to scared); paragraphs 70)

Regarding claim 18, Stochosky and Raikar teaches all of the claim 14. Stochosky further teaches,
wherein the processor is configured to display the user data in the chat room by using a balloon associated with the feeling information representing the estimated feeling of the user (Stochosky; as shown in figure 2, icon 211 and icon 213 represent plural users who chat each other; col 4 line 21-22, further, as shown in figure 8, wherein, the response to the message “Hi, Sally” with happy emotional balloon, the responses from users 803, 805 and 807 with different emotional state balloon style 813, 815 and 817 (displaying different form of messages as different categories of emotional state); col 7 line 1-19)





Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stochosky (U.S. Pat. 7,343,561) in view of Raikar et al. (US Pub 2021/0142820) hereinafter Raikar as appled to claim 14 above, and further in view of Yuen et al. (2014/0157153) hereinafter Yuen.


Regarding claim 17, Stochosky and Raikar teaches all of the claim 14. Raikar further teaches,
wherein the processor is configured to estimate the feeling of the user by combining the feeling of the user estimated from the voice (as shown in figure 2, segmenting text “I am very confident:>confident” and based in the text emoticon 240 displayed; paragraph 70); 
Stochosky and Raikar do not teach expressly,
a feeling of the user estimated from a user image obtained by photographing the user speaking the voice
However Yuen teaches,
a feeling of the user estimated from a user image obtained by photographing the user speaking the voice (Yuen; The image may be an image associated with a concept node 204, a user node 202, or any other object, including, by way of example and without limitation, a profile picture associated with a user, a photo in an album associated with a place or a user, or a specific image chosen by a user (or node administrator) for use as an avatar or to represent a particular emotional state; paragraphs 71)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Yuen’s technique of user image of emotion with message to modify different style of balloon use in chatting, and emotion speech recognition with emoticon of Stochosky and Raikar. The motivation for doing so would have an enable user to improve interface with displaying image to demonstrate emotion in real-time for better communication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Han et al. (US 2021/0272585 A1) teaches negative emotion based on the voice and different category of emotion from preference selected  ([0148]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143